
	

113 HR 4175 IH: Victory for Veterans Stamp Act of 2014
U.S. House of Representatives
2014-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4175
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2014
			Mr. Larson of Connecticut introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on Veterans’ Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide for the issuance of a Victory for Veterans stamp, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Victory for Veterans Stamp Act of 2014.
		2.Victory for Veterans stamp
			(a)In generalTitle 39, United States Code, is amended by inserting after section 414 the following:
				
					414a.Victory for Veterans stamp
						(a)In order to provide members of the public an opportunity to honor their veterans by supporting
			 veterans’ employment programs, to reduce the deficit, and to preserve the
			 vital role of the United States Postal Service, the Postal Service shall
			 issue a special stamp (referred to in this section as the Victory for Veterans Stamp) in accordance with the provisions of this section.
						(b)The Victory for Veterans Stamp—
							(1)shall be offered at a cost equal to $1; and
							(2)shall be valid for purposes of postage for first-class mail.
							(c)
							(1)The amounts becoming available from the sale of the Victory for Veterans Stamp shall be used as
			 follows:
								(A)One-third of such amounts shall be transferred to the Department of Veterans Affairs for purposes
			 of funding vocational rehabilitation programs for veterans under chapter
			 31 of title 38.
								(B)One-third of such amounts shall be transferred to the general fund of the Treasury for purposes of
			 deficit reduction.
								(C)One-third of such amounts shall be used by the Postal Service to satisfy obligations incurred under
			 section 2005.
								(2)Amounts transferred under this subsection to an agency under paragraph (1)(A) or (1)(B) shall be
			 made under such arrangements as the Postal Service shall by mutual
			 agreement with such agency establish in order to carry out the purposes of
			 this section.
							(3)For purposes of this section, the term amounts becoming available from the sale of the Victory for Veterans Stamp means—
								(A)the total amounts received by the Postal Service that it would not have received but for the
			 enactment of this section, reduced by
								(B)an amount sufficient to cover reasonable costs incurred by the Postal Service in carrying out this
			 section, including those attributable to the printing, sale, and
			 distribution of the Victory for Veterans Stamp under this section, as
			 determined by the Postal Service under regulations that it shall
			 prescribe.
								(d)Amounts transferred under subsection (c)(1)(A) to the Department of Veterans Affairs shall not be
			 taken into account in any decision relating to the level of appropriations
			 or other Federal funding to be furnished in any year to the Department.
						(e)The Victory for Veterans Stamp shall be made available to the public beginning on such date as the
			 Postal Service shall by regulation prescribe, but in no event later than 6
			 months after the date of the enactment of this section.
						(f)The Postmaster General shall include in each report rendered under section 2402 information
			 concerning the operation of this section..
			(b)Conforming amendmentThe table of sections for title 39, United States Code, is amended by inserting after the item
			 relating to section 414 the following:
				
					
						414a. Victory for Veterans stamp..
			
